Citation Nr: 1645722	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-24 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for fungus to the feet and armpits.

2.  Entitlement to service connection for a skin disorder other than onychomycosis, to include as a result of herbicide exposure and/or a service-connected disability.

3.  Entitlement to service connection for membranous nephropathy/renal disease, to include as a result of herbicide exposure and/or a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

Although the RO adjudicated the issues of entitlement to service connection for eczema and for fungus of the feet and armpits as separate issues, the Board finds they are more appropriately addressed as a single skin disorder claim.  It is also significant that a July 2012 rating decision established service connection for type II diabetes mellitus based upon the Veteran's presumed exposure to herbicides during service in the Republic of Korea and for onychomycosis secondary to diabetes mellitus.  As such, the issues for appellate review are revised as provided on the title page of this decision.

The issues of entitlement to service connection for a skin disorder other than onychomycosis and membranous nephropathy/renal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed March 1976 rating decision service connection for fungus to the feet and armpits was denied on the basis that there was no evidence of a present skin disorder related to service.

2.  Evidence added to the record since the March 1976 rating decision raises a reasonable possibility of substantiating the previously denied claim.


CONCLUSION OF LAW

New and material evidence was received, and the claim for entitlement to service connection for fungus to the feet and armpits is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A March 1976 rating decision denied service connection for fungus to the feet and armpits was denied.  The RO determined that there was no evidence of a present skin disorder related to service.  As the Veteran did not appeal nor was new and material evidence received within a year of that decision, the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence added to the record since the March 1976 rating decision includes new information from the Veteran concerning his claim.  In testimony provided in July 2016 the Veteran described skin problems he had experienced subsequent to his discharge from active service.  Private treatment records dated in April 2010 noted treatment for a skin rash to the chest.  A July 2012 VA examination found that the Veteran's onychomycosis was at least as likely as not due to his diabetes mellitus because diabetics with disease not under good control have impaired immune systems and are more susceptible to infections such as onychomycosis.

This evidence was not previously considered and it raises a reasonable possibility of substantiating the claim.  The Board emphasizes that the Veteran's statements are presumed credible for purposes of reopening the appeal.  The previously denied claim as to this matter is reopened.


ORDER

The application to reopen a service connection claim for fungus to the feet and armpits is granted.


REMAND

As to the issues remaining on appeal, the Board finds that further development is required prior to appellate review.  The Veteran is competent to report symptoms such as skin rash and he is shown to have indicated having experienced skin problems to the feet and armpits in his initial February 1976 claim.  Although the July 2012 VA examiner provided no skin disorder diagnoses other than onychomycosis, there was no indication the examiner considered the Veteran's prior reports of skin problems to the feet, armpits, and chest.  The examiner also found that his membranous nephropathy was specifically not caused by diabetes.  The Veteran, however, subsequently provided copies of internet source information in September 2012 which noted a link between membranous nephropathy and diabetes mellitus.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  An adequate medical examination for disorders with fluctuating periods of outbreak and remission, such as skin disorders, requires discussion of the relative stage of symptomatology observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  The Veteran should be afforded a VA examination.  See also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.


2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present skin disability other than onychomycosis that:

a. had its onset in service,
b. is etiologically related to his active service, to include as a result of herbicide exposure, or
c. was caused by his service-connected type II diabetes mellitus, or
d. was permanently aggravated by his service-connected type II diabetes mellitus.  

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's credible report of prior symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his membranous nephropathy:

a. had its onset in service,
b. is etiologically related to his active service, to include as a result of herbicide exposure, or
c. was caused by his service-connected type II diabetes mellitus, or
d. was permanently aggravated by his service-connected type II diabetes mellitus..  

The examiner must acknowledge review of the pertinent evidence of record, including the internet source information provided in September 2012.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


